Citation Nr: 1403836	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  08-36 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease C-5, C-6, C-7.

2.  Entitlement to service connection for bilateral hearing loss.



ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1966 to July 1969, March 1971 to September 1976, and August 1979 to July 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, in pertinent part, denied service connection for bilateral hearing loss.

Previously, the Veteran had been represented by the Arizona Department of Veterans Services.  In October 2013, prior to the certification of the appeal to the Board (November 2013), the Arizona Department of Veterans Services withdrew as the Veteran's representative on the basis that the Veteran has not worked with them in more than six years.  Generally, when a representative withdraws services prior to the certification of an appeal to the Board, the representative must give written notice of the withdrawal to both the appellant and the agency of original jurisdiction.  38 C.F.R. § 20.608(a) (2013).  While it is not clear from the record that written notice of the withdrawal was provide to the Veteran, the Board is granting in full the benefit sought on appeal; therefore, there is no potential prejudice or disadvantage to the Veteran and the Board with proceed with the adjudication of the claim.

The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran expressed his desire to withdraw his appeal for entitlement to service connection for degenerative disc disease C-5, C-6, C-7 in September 2013, before a decision by the Board was issued on the claim.

2.  The Veteran has a current disability of bilateral hearing loss.

3.  The Veteran experienced acoustic trauma in service.

4.  Symptoms of bilateral hearing loss have been continuous since service.



CONCLUSIONS OF LAW

1.  The appeal with regard to entitlement to service connection for degenerative disc disease C-5, C-6, C-7 has been withdrawn.   38 U.S.C.A. § 7105 (West 2002);      38 C.F.R. § 20.204 (2013).   

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  As the withdrawn claim for service connection for degenerative disc disease C-5, C-6, C-7 is decided as a matter of law, no discussion of the duties to notify and assist with respect to this issue is necessary.  Additionally, the Board is granting the claim for service connection for bilateral hearing loss.  This decision constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.  


Withdrawal of Service Connection for Degenerative Disc Disease C-5, C-6, C-7

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).

In a September 2013 written statement, before a final decision was promulgated by the Board, the Veteran notified the Board, through a written and signed statement, that he wished to withdraw his appeal as to the claim of entitlement to service connection for degenerative disc disease C-5, C-6, C-7.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to this matter.  Accordingly, given this action by the Veteran the Board does not have jurisdiction to review the appeal further as to this issue.

Service Connection for Bilateral Hearing Loss

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2013).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

In this case, the Veteran has been diagnosed with bilateral sensorineural hearing loss.  Sensorineural hearing loss is considered an organic disease of the nervous system, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of  38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including sensorineural hearing loss (which is an organic disease of the nervous system), based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between the veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran contends that he currently suffers from bilateral hearing loss due to military noise exposure.  Specifically, in a March 2007 claim the Veteran contended that he had bilateral hearing loss due to acoustic trauma.  In a November 2008 substantive appeal (VA Form 9), the Veteran asserted that his high frequency hearing loss most likely began during service as a result of exposure to acoustic trauma during his military duties in combat arms units and that it was highly likely that his pre-existing low frequency hearing loss may also have been aggravated by active service.

First, the evidence of record demonstrates that the Veteran has a current bilateral hearing loss disability for VA purposes.  At the May 2013 VA examination, audiometric testing showed hearing loss disability in both ears as defined by VA regulations and the Veteran was diagnosed with sensorineural hearing loss; therefore, a current disability of hearing loss for VA purposes is shown.  See 38 C.F.R. § 3.385.  

Next, the Board finds that the Veteran experienced in-service acoustic trauma.  Specifically, the Veteran's DD Forms 214 show that the Veteran served as a light weapons infantryman.  Moreover, a July 1991 in-service audiogram notes the Veteran is routinely exposed to hazardous noise.  At the August 2007 VA examination, the Veteran reported being exposed to tanks, weapons fire, range noise and grenades in service.  In a September 2013 written statement, the Veteran reported that his primary military occupational specialty was combat arms, which meant dealing with tanks, artillery, and weapons.  Accordingly, the Board finds credible the Veteran's assertions that he was exposed to such acoustic trauma as tank weapons fire during service.

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of the Veteran's bilateral hearing loss have been continuous since service.  Although the Veteran was not specifically diagnosed with a hearing loss disability of either ear in active service, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence); Hensley, 5 Vet. App. at 159 (holding that service connection is not precluded for hearing loss which first met VA's definition of disability at 38 C.F.R. § 3.385 after service).  

Audiometric testing in service demonstrate that the Veteran experienced some loss of hearing acuity during the third period of active service.  In a July 1979 report of medical history, the Veteran denied hearing loss.  At an August 1979 enlistment physical for his third period of active service, audiometric testing was conducted.  The decibel thresholds are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
25
5
0
0
15

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (2013).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2013).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  Id.  Here, while there is a notation that the Veteran had an decibel threshold of 25 dB at 500 Hz in his left ear, the Veteran was not diagnosed with left ear hearing loss.  Although the Veteran had an elevated reading of 25 at 500 Hertz , there were no findings of a pre-existing hearing condition made at that time, and the Veteran's physical profile (PUHLES) reading of 1 for hearing and ears indicates a high level of medical fitness.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  Because hearing loss was not noted upon entry into the Veteran's third period of active service, the Board finds that the presumption of soundness attaches in this case and the Veteran is considered to have been in sound condition at entry into his third period of active service.

Audiometric testing was conducted in January 1985, during the Veteran's third period of active service, reflects decibel thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
15
LEFT
40
25
5
15
15

Audiometric testing was conducted in March 1987, during the Veteran's third period of active service, reflects decibel thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
5
15
LEFT
45
30
10
15
15

At a July 1991 service separation physical following from his third period of active service, audiometric testing conducted with decibel thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
20
LEFT
30
20
0
15
20

June 1995 post-service audiometric testing had decibel thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
10
LEFT
35
25
0
20
25

An April 2003 post-service audiogram reflects mild to normal to severe right ear sensorineural hearing loss and moderate to normal to moderately severe left ear sensorineural hearing loss.  

The evidence of record demonstrates acoustic trauma in service and the Veteran has reported noticing that his hearing diminished during service.  In a September 1985 report of medical history, the Veteran endorsed hearing loss.  On a June 1995 Report of medical history, the Veteran endorsed hearing loss.  On a December 2004 army health center baseline patient assessment, the Veteran endorsed problems with his hearing.  On a February 2006 army health center baseline patient assessment, the Veteran reported army related hearing loss.  On another undated army health center baseline patient assessment, the Veteran again endorsed hearing loss in both ears that was army related.  During the August 2007 VA audiological examination, the Veteran reported that his bilateral hearing loss began gradually during his military service.  A February 2009 VA treatment record notes that the Veteran reported worsening hearing loss symptoms of the right ear.  An April 2009 VA treatment record notes that the Veteran reported a subjective decrease in the hearing in his right ear over the last several months.  The Veteran reported a history of loud noise exposure while in the military.  

The Veteran is competent to testify regarding such observable symptomatology of hearing loss that he experienced at any time.  The Board finds that the Veteran has made credible statements and provided credible testimony and lay histories to medical personnel that his hearing loss symptoms have been continuous since service.  Additionally, audiometric testing in-service demonstrate that the Veteran's hearing acuity declined during service and audiometric testing post-service demonstrate that the Veteran's hearing acuity continued to decline after service separation.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that symptoms of bilateral hearing loss were continuous since service separation.  

The Board notes that the Veteran underwent VA audiological examinations in August 2007 and May 2013.  The August 2007 VA examiner noted that the Veteran's service treatment records indicate that he had a pre-existing low frequency hearing loss in his left ear upon entering the military.  The VA examiner opined that Veteran's hearing loss is otherwise conductive and is therefore not likely caused by or related to his in-service noise exposure.  As noted above, a hearing loss of either ear was not noted upon entry into the Veteran's third period of active service.  As such, the opinion is based on an inaccurate factual predicate and is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The May 2013 VA examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by or a result of active service because early military audio showed normal hearing ability except for mild loss in the left ear at 250 Hz and an independent hearing test after service conducted in 1995 also showed normal bilateral hearing ability except for loss at 250 Hz in the left ear and some threshold increases bilaterally, but still in normal range and no hearing disability per VA regulations.  The VA examiner opined that the Veteran had left ear hearing loss at 250 Hz at entrance to service but that it was not aggravated beyond the normal progression while in service because it remained roughly the same.  As to the aggravation opinion, as noted above, hearing loss of either ear was not noted upon entry into the Veteran's third period of active service.  As such, a finding that the Veteran had pre-existing hearing loss of the left ear is an inaccurate fact.  A medical opinion based on an inaccurate factual predicate is of no probative value.  See id.  Additionally, while the May 2013 VA medical opinion weighs against the theory of direct service connection for bilateral sensorineural hearing loss under the provisions of 38 C.F.R. § 3.303(d), because presumptive service connection criteria have been met, and the full benefit is being granted under that theory, direct service connection is not reached; therefore, the May 2013 medical opinion is no longer relevant to this case, so is of no probative value.  See Walker, 718 F.3d 1331 (explaining that presumptive service connection under 38 C.F.R. § 3.303(b) is an "alternative path" or "alternative route" to service connection that "establishes the link, or nexus" to service so as to relieve a veteran of proving nexus to service).  

Because the appeal for service connection of bilateral sensorineural hearing loss has been granted based on presumptive service connection for a chronic disease due to continuous symptoms of bilateral hearing loss since service, analysis of other potential theories for entitlement to service connection of bilateral sensorineural hearing loss (i.e., on a direct basis under 38 C.F.R. § 3.303(d)) is not required, and is rendered moot.  See 38 U.S.C.A. § 7104 (West 2002) (reflecting that the Board must decides questions of law or fact before it).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that presumptive service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107; 38 C.F.R.   § 3.102.


ORDER

The claim for entitlement to service connection for degenerative disc disease C-5, C-6, C-7 has been withdrawn.

Service connection for bilateral hearing loss is granted.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


